211 Ga. 405 (1955)
86 S.E.2d 215
McDONALD
v.
FLETCHER.
18799.
Supreme Court of Georgia.
Submitted January 10, 1955.
Decided February 17, 1955.
Gibson & Maddox, for plaintiff in error.
Ewing & Farrar, George Jordan, contra.
*406 MOBLEY, Justice.
1. The purported brief of evidence, which has been approved by the trial judge, consists of what appears to be a complete transcript of the record of the trial in the court below. The purported brief includes motions to rule out evidence, objections to the introduction of evidence, colloquies between counsel and witnesses and between counsel and the court, arguments of counsel upon objections to the admission of evidence, and various other immaterial matters. While the stenographic report of the trial of the case, with immaterial questions and answers and parts thereof stricken, may be used in place of a brief of evidence, there has been no bona fide attempt to comply with the requirements of Code § 70-305, as amended by the act of December, 1953 (Ga. L. 1953, Nov.-Dec. Sess., pp. 440-446 (b)); and this court will, therefore, not pass upon any assignment of error in the determination of which reference must be had to the purported brief of evidence. Robinson v. State, 209 Ga. 650 (1) (75 S.E.2d 9); Heard v. Helms, 210 Ga. 669 (82 S.E.2d 129); Williamson v. Yakupian, 211 Ga. 61 (84 S.E.2d 15); Brown v. Clarke, 211 Ga. 61 (84 S.E.2d 14); Hester Bennett Lumber Co. v. Alexander, 211 Ga. 402.
2. Since the general grounds of the motion for new trial and each of the two special grounds require reference to the brief of evidence, no question is presented for determination by this court.
Judgment affirmed. All the Justices concur.